Citation Nr: 1226825	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970 and from July 1972 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  That decision, in part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 6, 2006.  The Veteran submitted a timely notice of disagreement and this appeal ensued.  

This appeal had originally included a request for an increased rating for the Veteran's service-connected post-traumatic stress disorder (PTSD).  In November 2008, a rating action was issued that increased the evaluation assigned to this disorder to 70 percent.  In December 2008, the RO received correspondence from the Veteran in which he expressed satisfaction with this evaluation and requested that his appeal concerning the evaluation assigned to his PTSD be withdrawn.  See 38 C.F.R. § 20.204 (2011) (which permits an appellant to withdraw any or all issues on appeal).  Therefore, this issue is no longer before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss, which is currently rated as noncompensable.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The record includes VA audiometric examination reports from March 2007 and October 2008.  The Veteran continues to assert that his hearing impairment has increased in severity.  (See, for example, a January 2010 statement in support of his claim.)  

The Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA audiometric examination would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hearing loss.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The AMC/RO should then schedule the Veteran for a VA examination to determine the nature and extent of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner in conjunction with the examination.  Audiometric and speech discrimination testing should be performed.  The results of the testing must be included in the examination report, even if they are deemed invalid.  If deemed warranted, the examiner should discuss the relevancy/reliability of the test results with accompanying rationale.  

All pertinent pathology should be noted in the examination report.  

The examiner should express an opinion in concert with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), addressing functional effects of the bilateral hearing loss and whether the Veteran's hearing loss is of such severity as to warrant a restriction of his activities and employment.  

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to speculation, such should be stated with supporting rationale.  

3.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC), which must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


